UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-1555



KENACE FITZGERALD WRIGHT,

                Plaintiff - Appellant,

          v.


JACK CATES, Durham City Police Officer; ANTHONY WAYNE SMITH,
Durham City Police Officer,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:03-cv-00109-NCT-RAE)


Submitted:   September 5, 2008            Decided:   November 3, 2008


Before NIEMEYER, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenace Fitzgerald Wright, Appellant Pro Se.    Reginald Bernard
Gillespie, Jr., FAISON & GILLESPIE, Durham, North Carolina;
Kimberly Martin Grantham, CITY ATTORNEY’S OFFICE, Durham, North
Carolina; Thomas Russell Odom, OFFICE OF THE COUNTY ATTORNEY,
Durham, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Kenace Fitzgerald Wright seeks to appeal the district

court’s order granting summary judgment to Defendants in this 42

U.S.C. § 1983 (2000) action.     The Appellees move to dismiss the

appeal as untimely.    Because the notice of appeal was not timely

filed, we grant the motion and dismiss the appeal.

          Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).    This appeal period is “mandatory

and jurisdictional.”    Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

          The district court’s order was entered on the docket on

April 7, 2008.   The notice of appeal was filed on May 9, 2008.

Because Wright failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we grant the

motion to dismiss the appeal.   Also, we deny as moot the Appellees’

motion to extend the time for filing an informal brief.          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                          DISMISSED


                                  2